Appellant insists we were in error in striking out the statement of facts because in question and answer form. This is not an open question. In addition to the cases cited in the opinion we refer to those collated by Mr. Branch in his Ann. P.C., page 309, Section 601, also the later cases of Moody v. State, 236 S.W. Rep., 741; Jetty v. State, 235 S.W. Rep., 589; Rylee v. State, 236 S.W. Rep., 744; Parker v. State,91 Tex. Crim. 68, 238 S.W. Rep., 943.
The motion for rehearing will be overruled.
Overruled.